LATE FILING NOTICE FOR EDGETECH UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING o (Check One): _X_Form 10-K Form 20-F Form 11-K Form 10-QForm N-SAR For Period Ended: July, 31 2008 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: July 31, 2008 PART I REGISTRANT INFORMATION Inova Technology, Inc. Full Name of Registrant Edgetech Services, Inc. Former Name if Applicable 233 Wilshire Blvd, Suite 400, Address of Principal Executive Office (Street and Number) Santa Monica, CA 90401 City, State and Zip Code PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) X (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F,11-K or Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE The Registrant will not file the 10Q filing on the due date of September 15, 2008. The Registrant expects that the 10K filing will be complete and filed on or before the amended due date of September 30, 2008. PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Adam Radly (Name) 310 (Area Code) 800 757-9808 (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). X Yes No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes X No Inova Technology Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: 09/15/08 By /s/ Adam Radly, CEO Adam Radly, CEO
